Citation Nr: 1640908	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  13-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD), claimed as atrial fibrillation.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Specifically, the Veteran appeals a June 2011 rating decision which denied service connection for ischemic heart disease, claimed as atrial fibrillation, and a September 2014 rating decision, which granted service connection for PTSD an assigned an initial 30 percent disability rating.  

In VA Form 9, perfecting the appeal of the denial of service connection for ischemic heart disease, claimed as atrial fibrillation, the Veteran requested a videoconference.  Subsequently, in May 2016 he withdrew his request for a hearing.  

In the September 2016 Informal Hearing Presentation, it was observed that the RO had added additional evidence to the electronic appellate record in the Veterans Benefits Management System (VBMS), which had not been reviewed by the RO.  However, pursuant to 38 C.F.R. § 20.1304(c), the Veteran's service representative waived initial RO review of this evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

In VA Form 21-0820, Report of General Information, dated March 8, 2011, it was reported that the Veteran wished to file a claim for, in pertinent part, service connection for a "Bulging disc in back" [sic].  However, as yet, that claim has not been adjudicated and, so, it is referred to the RO for initial adjudication.  

A review of contents of VBMS reflects the Veteran has filed VA Form 21-0966, an "Intent to File A Claim for Compensation and/or Pension or Survivors Pension and/or DIC" which was received on May 26, 2016.  However, the benefit sought has not been identified; entitlement to any such benefit has not been adjudicated by the RO and, so, the Board does not have jurisdiction over it.  This matter is referred to the RO for appropriate consideration or action.  38 C.F.R. § 19.9(b) (2015).  

The issue of entitlement to service connection for IHD, claimed as atrial fibrillation, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

Throughout the rating period, the Veteran's PTSD has been manifested by anxiety, depression, sleep disturbance, and nightmares for which he takes medication, he has good family relationships, maintains an adequate social life, and has maintained his employment for many years until retiring due to nonservice-connected physical disabilities, and his PTSD has not been manifested by significant memory impairment, impairment in ability to communicate, impairment in abstract thinking or in understanding complex commands.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.126, 4.130, Diagnostic Codes (DC) 9411 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by RO letters in April and October 2011 which, respectively provided VCAA notice of how to substantiate the claims for service connection for IHD and PTSD.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As to the claim for an initial rating in excess of 30 percent for PTSD, the Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records (STRs) and VA treatment records are on file.  Likewise, all relevant postservice private clinical records are on file.  Also, the Veteran declined to testify in support of his claims.  

The Veteran was also afforded a VA psychiatric examination in September 2014 which is adequate for rating purposes because the examiner discussed the medical history, described the disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The adequacy of the examination and medical opinion obtained has not been challenged other than the service representative's assertion in the May 2016 Statement of Accredited Representative in Appeal Case, In Lieu of VA Form 646, that the September 2014 psychiatric examination is too old to adequately evaluate the Veteran's current psychiatric status.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  And here, the Veteran has not reported that the PTSD has worsened since the date of that examination.  

Further, the Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

General Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  But, separate evaluations for separate and distinct symptomatology may be assigned where none is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings) and Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Also, if two evaluations are potentially applicable, the higher is assigned if the disability picture more nearly approximates those criteria; otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the frequency, severity, and duration of psychiatric symptoms as well as the length and capacity for adjustment during periods of remission.  While consideration is given to the extent of social impairment, a psychiatric rating will not be assigned solely on the basis of social impairment.  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders PTSD warrants a 10 percent disability evaluation if it is productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent rating.  

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent disability evaluation is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).   

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

The Global Assessment of Functioning Scale (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).   

A GAF score of 81 to 90 indicates that the examinee has no symptoms or minimal symptoms, good functioning in all areas, is interested and involved in a wide range of activities, socially effective, is generally satisfied with life, and has no more than everyday problems or concerns.  A GAF score of 71 to 80 indicates that the examinee has, if any symptoms are present, symptoms which are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  

Background

A December 2008 VAOPT record shows that the Veteran reported that his depression was improved but he still had a low grade underlying depression, although Wellbutrin helped.  He had been married for 43 years.  He sometimes felt helpless, hopeless, and worthless.  He felt as if he could have done more in his life.  He has occasional suicidal thoughts but no plans. He was to continue taking Wellbutrin and add Abilify in the morning with a change to night-time if it caused drowsiness.  His last GAF score, in July 2005, was 80, but currently it was 70.  His past GAF scores had been 70 in October 2001; 70 in February 2002; 60 in July 2002; 55 in March 2005; and 80 in July 2005.  

A March 2009 VAOPT record shows that despite not being able to take Abilify for depression, he had been doing better regarding his depression.  Otherwise there was no side effect from medication.  He was not suicidal.  He was to be given a trial of Ritalin for "ADHD" and depression.  His current GAF score was 75.  

In December 2009 the Veteran reported that Alprazolam had worked well for anxiety.  He also has noticed a significant decrease in sweating which he now saw as being related to his anxiety.  He was still struggling with some depression.  He had times when he felt helpless, hopeless, worthless, lacked interest in things, and felt he should be doing more.  He was not suicidal.  He was frustrated with the school board because there were too many members with their own agendas, and this caused him a lot of problems.  His August 2009 GAF score had been 75, and currently it was 65.  

In May 2010 the Veteran reported that he had stopped taking Bupropion and still had some depression, although was mild and he felt he could control it.  He reported that Alprazolam helped a lot by keeping him calmer so that he did not become as nervous or sweat as much.  However, he felt that the dosage could be a little higher.  He felt that a lot of his depression and anxiety would be better if he could get off the local school board and if he sold his farm.  Overall, he was stable.  The plan was to discontinue Bupropion and increase his dosage of Alprazolam to be taken as needed for anxiety.  His current GAF score was 80.  

VA clinical records show that in January 2011 the Veteran was seen for a follow-up for depression and anxiety.  He was talking about getting a motorcycle.  He enjoyed showing his antique car.  He seemed to be doing well with regard to depression.  He did not feel helpless, hopeless or worthless.  He was not suicidal or homicidal.  He had a good supportive relationship with his wife.  He continued to take Alprazolam.  He had not needed any antidepressants.  He had never been suicidal or homicidal.  The plan was for him to continue taking Alprazolam for anxiety.  His appetite and sleep were good.  His mood and affect were normal.  There were no delusions or hallucinations.  There was no aggressiveness or suicidality.  He was fully oriented and had good concentration.  Currently his GAF score was 90.  He was to continue with his current treatment plan of taking medication and having individual psychotherapy.  

In February 2012 the Veteran was seen for medication management and supportive therapy for anxiety and depression.  He had been continued on Alprazolam, as needed, without misuse.  He had previously been tried on several antidepressants but stated that they had made him feel worse.  He reported that he had not had nightmares of Vietnam in four years but had daily intrusive thoughts.  He lived with his wife of 47 years and she was emotionally supportive.  He had a good relationship with his grown and married daughter and two grandchildren.  He had retired at age 55 from a glass company where he was an office manager, due to his health issues.  He liked to restore antique cars and also took care of his farm and raised cattle.  He had made minimal progress in terms of his anxiety and depression and it was believed that he could benefit from an antidepressant but he was fearful with his heart condition and his previous poor response.  His GAF score was 85.   

In June 2012 the Veteran had symptoms consistent with PTSD and depression.  He had nightmares, intrusive images, hypervigilance, rituals (carried a gun to feel safe), experienced irritability, and was socially withdrawn.  He also had sleep disturbance.  He had one year of college education.  He had a few close friends, one from time spent in the military.  He was independent in activities of daily living.  He was alert and oriented in all spheres.  He reported some depressed mood and some irritability.  His affect was content congruent.  Thought processes were logical and coherent.  He denied any hallucinations and there were no delusions.  He had hypervigilance consistent with PTSD, but no paranoia was noted.  He denied any suicidal or homicidal ideation.  Insight and judgment appeared within normal limits.  His current GAF score was 70.  

A February 2013 VAOPT record shows that the Veteran tended to take Alprazolam only twice a day but there were days when he needs to take it 3 times a day.  Ambien helped him sleep about 4 to 6 hours.  He endorsed ongoing depressed mood 3 to 4 days a week, 2 to 3 weeks a month.  He had recurrent nightmares and flashbacks.  He got along well with his wife but found it difficult to get along with most other people.  He was isolated on his farm most of the time and had to work alone.  He had gone into a partnership in the glass business briefly but even working with one other person was too overwhelming.  He continued to have emotional numbing, re-experiencing, increased startle reaction, hypervigilance, perimeter checks, and always carried a loaded gun.  On mental status examination he was in no acute distress.  He dressed casually in appropriate clothing with good grooming and hygiene.  His eye contact was good.  He was logical in his thoughts.  His speech was clear and coherent.  He was not suicidal or homicidal.  There were no signs of mania, psychosis or paranoia.  His memory was grossly intact. He was alert and oriented in all 3 spheres.  His affect was depressed.  He was not extremely anxious.  He was able to smile briefly during the interview.  His insight and judgment were good.  His GAF score was 60.  His dose of Sertraline was to be increased for treatment of depression, anxiety, and PTSD.   

A June 2014 VAOPT record shows that the Veteran was not suicidal or homicidal.  Of the myriad of PTSD symptoms his chief complaint was of nightmares.  He had flashbacks with very specific triggers, and in the future consideration was to be given to the use of Sertraline or Zoloft.  On mental status examination his mood was euthymic, although he got very pensive, quiet and distant and one could tell that when discussing Vietnam, that for a moment, he was back there and not in a good place.  As to his affect, it was variable and appropriate but when speaking of circumstances in Vietnam his demeanor did dramatically change and one could see the body language consistent with discomfort and pain.  He had hypervigilance, hyperarousability, and some impulse control when faced with certain things that caused him to remember what happened in Vietnam.  He had the common signs and symptoms of PTSD but he was resilient, intelligent, motivated and tended to minimize his symptom complex.  His symptoms of PTSD had been sublimated by working hard and being very busy; but, he was now 68 years old and moving toward a retirement role and, so, the signs and symptoms of the PTSD were worsening.  His GAF score was 65.  He was experiencing an increase in nightmare phenomenology and some PTSD material that was more complex.  It was agreed to start with one area only and then move to generalized areas and, as to this, sleep was the most important factor.  He tended to minimize his symptoms and not complain.  In July 2014 he was anxious and worried, but relatively euthymic and very able to engage in therapy.  As to nightmares, it was explained to the Veteran that 1 mgs. of Prazosin was basically a test dose and the range for what could be done went up to the high blood pressure dose, which could be as high as 10 or 20 mg; however, the average veteran was able to suppress combat-related nightmares with between 1 and 5 mg.  At this point in time, the Veteran's dose was to be raised to 2 mg, but could be increased in the future.  Other medications that had helped in this area, especially in acute trauma, were Periactin.  The theoretic mechanism of action was blocking the surges of adrenaline and breaking the nightmare adrenaline, nightmare sequencing.  This was not well understood outside the VA systems, but it was an established and affirmative therapy.  

A September 2014 VAOPT record noted that the Veteran continued at 2 mgs. of Prazosin for suppression of adrenergic surges and ultimately, nightmare material and the medication was well tolerated.  On mental status examination he was improving in the area of hypervigilance and it was believed that he was less hypervigilant than when first seen.  This was ascribed to the quality therapy that he was getting on an individual basis and perhaps the effect of the Prazosin also.  His GAF score was 65.   

On VA psychiatric examination in September 2014 the Veteran's claim file was reviewed.  It was reported that the best summary of his level of occupational and social impairment was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He continues to have a positive relationship with his sister.  He had been married for 49 years and had a relationship with his wife.  He described his relationship with his daughter as "great" and had frequent contact with her.  He reported: "I have a farm and so I have a permanent job. I live at my job."  He had been doing farming "all [his] life."  His last employment outside of the farm was doing glass installation and he said this job ended in "98 or 99."  He had worked for 3 different companies and explained, "I couldn't hold a job. I couldn't get along with the other people."  His longest job at one company was for 15 years but noted having been fired 4 times.  While working he had a strained relationship with his coworkers and a sporadic relationship with his employers.  

When the Veteran was asked about his current limitations or restrictions to employment he said these consist of atrial fibrillation and he explained, "I started getting atrial fibrillation when I was 40 and it has got worse as I've gotten older."  Regarding other limitations he said, "I don't want one (job).  I've been working on my own too long too.  If somebody told me to do something and I didn't want to, I wouldn't do it."  He was also having concentration difficulties as a limitation.  He assessed his current health as "poor" and said his current medical conditions consist of atrial fibrillation, arthritis in his knees, back, and neck, hypertension, and sleep apnea.  He denied having any adverse side effects of his current medication regimen.  He denied being hospitalized for psychiatric or mental health reasons.  He had been receiving mental health treatment at the West Plains VA clinic for approximately 4 years, and was currently working with a licensed professional counselor and saw this provider every 2 months.  

The Veteran denied current suicidal ideation but noted having had suicidal ideation in the past. He said, "It would be about once a week back in the day."  He denied any plan to end his life and denied any attempt at taking his own life.  He denied past or present homicidal ideation.  He drove himself to the appointment and was unaccompanied.  He reported having daily flashbacks and had nightmares 1 to 2 times a week. If stressed, he had them more often.  He carried a gun with him at all times.  He estimated obtaining 4 hours of sleep nightly.  He reported having hypervigilance symptoms, and an exaggerated startle response, concentration difficulties, anger problems, and irritability.  

The Veteran had had recurrent, involuntary, and intrusive distressing recollections of trauma; recurrent distressing dreams in which the content or effect of the dream was related to trauma; and dissociative reactions and flashbacks.  He indicated having an avoidance of or efforts to avoid distressing memories, thoughts or feelings about or closely associated with the trauma.  He had persistent and exaggerated negative beliefs or expectations about himself.  He had a persistent negative emotional state; a markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; and a persistent inability to experience positive emotions.  Additionally, he had reckless or self-destructive behavior; hypervigilance and an exaggerated startle response.  He also noted having had problems with concentration and difficulty falling asleep.  

Psychological testing revealed symptoms which appeared to significantly impair his social or occupational functioning.  His social support consisted of his wife, daughter and mental health provider.  He believed this level of support was adequate.  His activities of pleasurable relaxation consist of restoring old cars and going to car shows.  When queried about his strengths he said "restoring cars and managing the farm."  He described his mood on the current examination as "Defensive," and said his mood most days varied from "defensive to regressive" and sometimes he just wanted to sit at home and watch TV and talk to nobody.  But, at other times he was in a reasonably good mood.  The examiner reported that the Veteran's symptoms were anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  He was capable of managing his financial affairs.  His symptom picture caused substantial impairment in his social and occupational functioning.  

A March 2015 VAOPT record shows that upon evaluation the Veteran's strengths were having a supportive family, hope, supportive friends, sobriety, being able to care for others despite his own problems, and having interests and hobbies.  His needs were that he should learn about his illness, learn about alternative therapies, and learn positive coping skills.  His skills were that he attended to the activities of daily living (ADLs), he had skills in reading, writing, and asked for help, his capacity to learn, he learned from errors, he lived independently, he recognized the side effects of medication, and he could articulate his goals.  He was casually dressed with good hygiene and grooming.  His mood was pleasant and calm.  His speech was normal.  His behavior was appropriate and he was cooperative.  His mood was pleasant and calm.  His affect was appropriate and of full range but blunted.  He had normal thought content and no delusions or hallucinations.  He was not a risk for suicide or homicide.  As to cognition he was fully oriented and alert.  He had normal concentration, insight, judgment, memory, and abstraction ability.  He had nightmares nightly.  He reported that he would run for re-election on a local school board.  He stated he needed the challenge and variety in his life, and he reported a need for multiple projects to keep him engaged.  He discussed his difficulty deciding whether to sell his farm.  He reported sleeping 6 hours per night and taking afternoon naps.  He denied suicidal and homicidal ideation, plans or intentions.  

In the Veteran's April 2015 Notice of Disagreement he stated that he met the following 50 percent criteria: panic attacks more than once per week, difficulty understanding complex commands, impairment of short and long term memory, impaired judgement, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The condition had definitely affected his life negatively and he felt that his life would have turned out differently in that he could have been more productive, achieved more, and been much more stable in his employment throughout his life.  

A May 2015 VAOPT record shows that the Veteran was casually dressed with good hygiene and grooming.  His affect was content congruent and in full range, but slightly blunted.  His mood was pleasant and calm.  His speech was normal.  His behavior was appropriate and he was cooperative.  His mood was pleasant and calm.  His affect was appropriate and of full range but blunted.  He had normal thought content and no delusions or hallucinations.  He was not a risk for suicide or homicide.  As to cognition he was fully oriented and alert.  He had normal concentration, insight, judgment, memory, and abstraction ability.  He had been reelected to the school board and was tasked with hiring a new superintendent.  His nightmares, which he had 4 to 5 times weekly, were manageable with medication.  He reported having difficulty finding a job due to the stigma related to Vietnam veterans being "druggies."  He planned to have a knee replacement in July.  

A June 2015 VAOPT record shows that the Veteran was appropriately dressed and had good hygiene.  His attitude was positive and interactive.  He made good eye contact.  He had good social graces.  His mood was euthymic.  His affect was variable and appropriate.  There was no thought disorder and he denied auditory, visual, tactile or gustatory hallucinations.  He was not delusional or paranoid.  He was alert and fully oriented.  His memory was intact in all 3 spheres.  His insight and judgment were good.  His fund of knowledge was good.  The assessment was that he had done very well in life.  He was intelligent, resilient, and a member of the community, but he still had some residual signs and symptoms of PTSD.  His GAF score was 65.  His nightmare material was being addressed medically with Prazosin and there was engagement in some exposure-type therapy relative to trauma.  In July 2015 he was casually dressed with good hygiene and grooming.  His affect was content congruent and in full range, but slightly blunted.  His mood was pleasant and calm.  A mental status evaluation revealed no changes.   He stated the school board provided entertainment for him and "something to think about."  He reported his relationship with his wife was the "same" and he was looking to buy a home in town to appease her.  He stated he would prefer to live separate if he bought a home and keep the challenge of the farm.  He reported having "some" nightmares of Vietnam, but "not serious" with grounding techniques and effective medication.  He reported that friends served as an outlet. He denied having suicidal or homicidal ideation, plans or intentions.  In October 2015 he reported having relationship struggles with his wife.  Often their interactions were tense.  His nightmares were "not as bad" recently, however, he had thoughts of Vietnam ("flashbacks") every day.  He reported being a very social person and thriving on being around people.  In December 2015 it was reported that he had characteristic symptoms of PTSD, i.e., nightmares, flashbacks, hyperarousability, hyperirritability, hypersensitivity, and startle response.  Yet through sheer force of willpower and resilience had coped with this extraordinarily well.  A mental status evaluation revealed, essentially, no change.  His GAF score was 65.  

An April 2016 VAOPT record shows that the Veteran continued to have nightmares, flashbacks, trigger avoidance, hyper-arousability, hyper-irritability, hypersensitivity and enhanced startled reflex.  A mental status evaluation revealed, essentially, no change.  He also had a depressive disorder that had its roots in chronic pain (he needed bilateral knee replacements).  His GAF score had decreased from 65 to 60 because he was deteriorating due to chronic pain and the enforced immobility.  He spoke with his therapist about his nightmares.  It was noted that Prazosin was always available.  It was felt that his biggest health risk was immobility and deconditioning.  It was strongly suggested that he have his knees replaced, ideally both at the same time because his greatest risk was that of anesthesia and his second greatest risk would be that of physical decompensation secondary to inactivity that would occur if one knee was done and the other was done 4 to 6 months later.  

Analysis

Initially, the Board notes that the Veteran's use of medication has helped to control some of his symptoms.  Because this is contemplated in a 10 percent disability rating, it may be considered with respect to any possible entitlement to a higher rating.  See Jones, 26 Vet. App. at 63 (2012).  

The evidence shows that the Veteran does have some anxiety and depression, sleep disturbance, as well as intrusive thoughts of past trauma.  This set of symptoms is contemplated in the current 30 percent rating now assigned.  

However, while the Veteran has complained of an impaired ability to concentrate, the evidence is simply not persuasive in establishing that he has impaired memory, much less of such extent as to result in retention of only highly learned material or forgetting to complete tasks.  The currently assigned 30 percent rating contemplates mild memory impairment, but even this is not shown.  

Also, there is no impairment in the Veteran's ability to communicate, including no circumstantial, circumlocutory, or stereotyped speech.  Likewise, the evidence does not demonstrate that he has impairment in abstract thinking or in understanding complex commands.  Further, while he has some impairment in his affect, it has been congruent with his mood and while his affect has at times been blunted is not shown to be flattened.  Similarly, he does not have panic attacks or impairment of judgement, motivation or mood of such extent as to cause difficulty in establishing and maintaining effective work and social relationships in light of the evidence that he has good family relationships, and maintains an adequate social life.  He maintained employment for many years but continues to operate his own farm.  The Veteran complains of nightmares and intrusive thoughts on a weekly basis; however, given the foregoing, the evidence does not persuasively show that with his medication and on-going therapy that these result in the occupational and social impairment contemplated in a higher rating.

Moreover, while the Veteran's GAF score of 55 in 2005 suggests moderate impairment, the underlying findings discussed in the treatment record are inconsistent with a finding of moderate impairment but rather consistent with occupational and social impairment associated with a 30 percent rating.  Indeed, the GAF scores predominantly ranged from 60 to 70 indicating mild symptomatology and occasional periods of mild to moderate symptomatology.  This is consistent with a 30 percent rating which contemplates mild or transient symptoms with periods of significant decrease in functioning due to symptoms.  On mental status examinations, the Veteran has displayed orientation to place and time.  The Veteran has also never required psychiatric hospitalization.  Moreover, while the Veteran has reported difficulty in maintaining effective work relationships he has, as noted, maintained social relationships even though he may be somewhat isolated but only by virtue of working on his own farm.  While the Veteran reported occasional suicidal thoughts in 2008 he indicated he had no plans, and thereafter he denied suicidal ideations on multiple occasions.  Thus, the Veteran's symptoms are not of the severity, frequency, and duration as contemplated in the next higher ratings. 

Further, the Veteran does not have circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.  As noted by treating clinicians, with the help of medication to control nightmares, the Veteran has made an admirable adjustment to civilian life.  This is true to such an extent that he has sought and won election to a local school board which requires his active participation in his community and interaction with others.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to the assignment of a disability rating in excess of 30 percent for PTSD.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but finds that the preponderance of the evidence is against the Veteran's claim and, so, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

In this regard, 38 C.F.R. § 3.321(b)(1) has recently been interpreted to include the possible assignment of an extraschedular rating based on the collective impact of multiple service-connected disorders and fills in the gap left by 38 C.F.R. § 4.16(b) which provides to extraschedular total disability rating based on individual unemployability due to service-connected disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other service-connected disorders is such that the collective impact of all service-connected disorders could be greater than the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362; overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, and here as noted it is provided for, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.   And, as noted, much of his symptomatology is well-controlled with medication, from which there are no adverse side effects.  

With respect to the schedular ratings for the service-connected PTSD, 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease in work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety; suspiciousness; panic attacks; chronic sleep impairment; memory impairment; impaired affect; circumstantiality; impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan, 16 Vet. App. 436, 442 (2002); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Veteran's symptoms are contemplated in the Rating Schedule.  

Additionally, the Rating Schedule is adequate for compensation purposes because higher schedular ratings are possible particularly if the Veteran in the future actually develops greater psychiatric impairment due to PTSD.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009) it was held that claims for higher evaluations also include a claim for TDIU when an appellant claims an inability to work or there is cogent evidence of unemployability due to service connected disabilities.  Here, the Veteran specifically indicated that he was currently working on his farm.  Thus, the holding in Rice, Id., is not applicable to the current appeal.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.  

ORDER

An initial rating for PTSD in excess of 30 percent is denied.


REMAND

The Veteran's DD 214 shows that he had over 11 months of foreign or sea service.  His decorations include the Vietnam Campaign Medal with device and the Vietnam Service Medal.  His military occupational specialty was a supply specialist.  Information from the National Personnel Records Center shows that he served in Vietnam from December 1966 to December 1967.  

The Veteran's January 1966 preinduction examination was negative for heart disease, and an adjunct medical history questionnaire was negative for any pertinent complaints or history.  A February 1969 examination for service separation was negative for heart disease, and an adjunct medical history questionnaire was negative for any pertinent complaints or history.

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service in Vietnam, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  However, note 3 to 38 C.F.R. § 3.309(e) provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

It is contended that the post-service medical records revealed that the Veteran has been diagnosed as having chronic atrial fibrillation and sick sinus syndrome.  On his Substantive Appeal, the Veteran asserted that atrial fibrillation restricts the blood flow and oxygen to the heart and portions of the myocardium and should therefore be considered as an ischemic condition.  

Records of Cox Medical Centers show that when the Veteran initially had a cardiac pacemaker inserted in December 1997 it was noted that he had had palpitations for 3 or 4 years.  His history suggested that these palpitations correlated with paroxysms of atrial fibrillation and flutter.  

Records of the St. John's Health System show that in 1992 the Veteran had a cardiac catheterization and coronary angiography which revealed normal left ventricular function and essentially normal coronary arteries.  Records from 2005 to 2011 show a problem list which includes sinoatrial node dysfunction and atrial fibrillation/flutter.  A February 2010 EKG was abnormal.  He had a history of atrial flutter with an attempted ablation in 1995, but had a post procedure pulmonary embolus.  He had had a permanent pacemaker inserted in 2007.  A 2002 cardiac catheterization had revealed non-obstructive coronary artery disease.  The left ventricle appeared borderline enlarged and left ventricular function was mildly impaired but the impression was that he had widely patent coronary arteries.  Another clinical record related his history of sick sinus syndrome, a history of atrial fibrillation and atrial flutter; as well as cardiac ablation complicated by postoperative pulmonary thromboembolus, chronic anticoagulation; status post implantation of dual-chamber pacemaker by Dr. W. in 1997, with a generator change in August 2007.  In November 2002 it was noted that a Cardiolite stress test showed a fixed apical defect with mild apical dyskinesis and it was felt that this area reflected myocardial injury or severe resting ischemia.  

During hospitalization at the St. John's Regional Health Center in August 2007 it was noted that he had a history of paroxysmal atrial fibrillation status post radiofrequency catheter ablation several years ago in Indianapolis Indiana.  This was complicated by pulmonary embolus. Later on, he underwent repeat radiofrequency catheter ablation at the University of Alabama, Birmingham.  He had sick sinus syndrome later requiring placement of a permanent dual chamber pacemaker.  He had had previous angiograms in the past in 1992 and 2002.  At this point, he was now admitted after he had presented to the emergency room with chief complaint of chest discomfort and a paced rhythm.  It was reported that a stress test had showed a left ventricular ejection fraction of 60 percent and normal myocardial perfusion imagining.  Examination demonstrated no findings suggestive of significant coronary disease, normal regional and global left ventricular systolic function with viable myocardium throughout the left ventricle.  The presence of left bundle branch block precluded the independent electrocardiographic assessment.  There was improvement in inferior wall perfusion, which might reflect anatomical attenuation.  Given that his stress test was negative it was felt that he most likely had chest pain secondary to pacemaker syndrome.  He underwent a stress test that showed no evidence of reversible ischemia.  

January 2009 testing from the Clear Medicine Consultation, apparently associated with "SJC - Cardiology Nuclear Medicine Services" in the form of multiple computed tomographic images revealed no significant ischemia but there appeared to be a small inferolateral infarct.  The impression was that overall, the test was negative for the development of adenosine-induced myocardial ischemia by electrocardiographic and clinical criteria.   

VA medical records of 2011 reflect relevant diagnoses of permanent auricular fibrillation, sick sinus syndrome, postsurgical status of cardiac pacemaker in situ, hyperlipidemia, and atrial fibrillation.  

Records of Baxter Regional Medical Center of May 2016 reflect diagnoses which include atypical chest pain, systolic congestive heart failure, atrial fibrillation, and chronic systolic heart failure. 

Records in May 2016 of the Ozarks Medical Center note a past history of coronary artery disease, congestive heart failure, heart rhythm problems with history of atrial fibrillation, and hypertension.  One such record states that "[t]he American College of Cardio1ogy (ACC) defines a myocardial infarction (Ml,) as the typical rise and gradual fall of troponin with ischemic symptoms, pathologic ECG Q waves, ECG ST segment elevation/depression and/or coronary artery intervention."  

A July 25, 2016 correspondence from the Veteran's representative requested that he be afforded a VA cardiology examination.  In the September 2016 Appellant's Brief the Veteran's service representative requested that an opinion be obtained from an independent medical expert.  

In light of the Veteran's confirmed service in Vietnam, the Board finds that clarification is required to determine whether the Veteran now has some form of ischemic heart disease.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's medical records, as well as all records in Virtual VA and VBMS to be made available to a cardiologist.  

The cardiologist should be requested to review the Veteran's medical records and render an opinion as to whether the Veteran has a form of ischemic heart disease.  

Specifically, the cardiologist should opine as to whether it is as likely as not that any cardiovascular disease which the Veteran now has is a form of ischemic heart disease.  

In reaching any opinion the cardiologist is requested to address the clinical findings which suggest that the Veteran may or may not have ischemic changes.  

(a) In particular, it would be helpful if the cardiologist were to comment upon the significance, if any, of the November 2002 notation that a Cardiolite stress test showed a fixed apical defect with mild apical dyskinesis and it was felt that this area reflected myocardial injury or severe resting ischemia.  

(b) It would be helpful if the cardiologist were to comment upon the significance, if any, of the record that during hospitalization in August 2007 at the St. John's Regional Health Center a stress test that showed no evidence of reversible ischemia.  

(c) Also, it would be helpful if the cardiologist were to comment upon the significance, if any, of the January 2009 testing from the Clear Medicine Consultation, apparently associated with "SJC - Cardiology Nuclear Medicine Services" that multiple computed tomographic images revealed no significant ischemia but there appeared to be a small inferolateral infarct.  The impression was that, overall, the test was negative for the development of adenosine-induced myocardial ischemia by electrocardiographic and clinical criteria.  

(d) In light of the evidence of a possible cardiac infarct, it would be helpful if the cardiologist were to comment upon the significance, if any, of the indication that "[t]he American College of Cardio1ogy (ACC) defines a myocardial infarction (Ml,) as the typical rise and gradual fall of troponin with ischemic symptoms, pathologic ECG Q waves, ECG ST segment elevation/depression and/or coronary artery intervention."  

In other words, the cardiologist is requested to address whether the Veteran had a myocardial infarct and, if so, is it as likely as not that such an infarct is evidence of ischemic heart disease.  

If needed, and requested by the cardiologist, arrangements should be made for any examination which the cardiologist feels would be helpful.  

2.  Thereafter, the claim should be readjudicated and if the benefit sought remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case (SSOC) and afforded the appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


